                          United States District Court
                        Western District of North Carolina
                               Statesville Division

       Jonathan James Newell,         )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               5:19-cv-00038-FDW
                                      )
                 vs.                  )
                                      )
           Erik A. Hooks,             )
                                      )
            Defendant(s).

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 14, 2019 Order.

                                               November 14, 2019
